Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: Applicant filed IDS filed 12-6-2 and IDS filed 12-10-21.  The examiner has reviewed the cited prior art filed in both documents and have not found the overall claimed combination of an absorbent article having the claimed dimensions are  neither anticipated nor rendered obvious by the prior art of record.  Specifically, the claimed ratios of the Product Length-to-Waist Silhouette and Product Length-to-Hip Silhouette in combination with the claimed Relaxed Product Length.
Additionally, Applicant has cited additional NPL which provides opposition to patentability of EP 3139885 “Arrays of Hip to Waist Silhouettes of Adult Disposable Absorbent Articles”.  The rejections and arguments made in opposition to EP 3139885 were not relevant to the pending claims of the present application.  Of particular note, the examiner responds to arguments in NPL"Communication of further notices of opposition pursuant to Rule 79(2) EPC” (Reference OP8316E00) is as follows:
	1) Lack of Novelty over “Certainty” - There was not found to be a lack of novelty over “Certainty” as the Product Length-to-Waist and Product Length-to-Hip ratios were not disclosed in the prior art.

	2) Lack of inventive step over WO 2006/115563 to Ramshak et al. – The Ramshak patent is primarily concerned with providing a line of disposable absorbent articles of different sizes to fit wearers sized within a first and second size range
(paragraph 0006).  The present invention is concerned with a structure providing a specific Product Length-to-Waist and Product Length-to-Hip Silhouettes that is conducive with a structure that closely resembles underwear and mimics the general shape of the body (Application printed publication Lavon et al. US 2019/0000684 paragraph 0003).  The Ramshak patent does not provide the Product Length-to-Waist and Product Length-to-Hip Silhouettes ranges and the claimed Relaxed Product Length.  Additionally, there is no motivation to modify the Ramshak patent with the claimed ranges since the inventions are solving different problems.

	3) Lack of inventive step over E2 – WO2012/054591 is concerned with securement structure on an absorbent article and also does not provide the claimed silhouette ranges of the present invention.

4) Lack of inventive step over E3 – WO 2014/205241 is concerned with securement structure on an absorbent article and also does not provide the claimed silhouette ranges of the present invention.  Similar to the arguments above for E1, the ‘241 patent is concerned with providing a line of disposable absorbent articles of different sizes to fit wearers of different sizes and the Elastic Modulus of the elastic waist belt (page 3, lines 6-12).  

Similarly, the examiner did not find the remaining NPL documents filed 12/6/21 met the present claim limitations with regard to the silhouette range. Because the present invention is primarily concerned with providing a specific silhouette to fit various body size and shape, it would not have been obvious to modify the cited prior art to arrive at such construction.  The currently claimed invention remains allowable over the prior art.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781